ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed because the prior art made of record does not teach a charging station for an electric vehicle, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-15, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
a second coupler for releasably and complementarily coupling with the first coupler for allowing a transfer of energy from the second coupler to the first coupler at a coupler voltage and a coupler current;
a second communications module for communicating first charging data with the first communications module;
an interface for connecting with an external source of electrical energy;
a control module for providing control signals; and
a switching module that is responsive to the control signals for selectively:
connecting the second coupler and the interface for allowing the transfer of energy between the first coupler and the second coupler; and 

operating in a second mode to allow the coupler current and the coupler voltage to be unregulated. 
            
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851